Citation Nr: 1104355	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1982.  
Service in the Republic of Vietnam is indicated by the service 
records. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which granted service connection for PTSD and assigned a 30 
percent disability rating. 

In December 2006, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder and has been 
reviewed by the Board.

In the January 2011 Written Brief Presentation, the Veteran's 
representative raised the issues of entitlement to an increased 
rating for the service-connected left knee disability and 
entitlement to service connection for hypertension, ischemic 
heart disease, and a right knee disability as secondary to the 
service-connected left knee disability.  These issues have not 
been addressed by the RO and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms no worse than 
depression, hypervigilance, chronic sleep impairment, anxiety, 
difficulty establishing effective work and social relationships, 
suicidal ideation, obsessional rituals which interfere with 
routine activities, neglect of personal appearance and hygiene, 
and difficulty adapting to stressful circumstances.  Gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the issue 
adjudicated herein and what the evidence in the claims file 
shows, or fails to show, with respect to this claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the January 2007 rating action granted the Veteran's claim for 
service connection for PTSD, such claim has been substantiated.  
His filing of a notice of disagreement as to the initial rating 
assigned in that determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2010).  Rather, the Veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 
5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue, and 
included a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The Veteran was 
thus informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular ratings 
above the initial evaluation that the RO assigned.  Therefore, 
the Board finds that the Veteran has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue.

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the record contains the 
Veteran's service treatment records, service personnel records, 
VA outpatient medical records, multiple lay statements, and a VA 
examination report.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in January 2007.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis consistent with the remainder 
of the evidence of record, and pertinent to the rating criteria.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes 
that the examination is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  Although in the substantive 
appeal the Veteran requested a hearing with a Veterans Law Judge, 
the Veteran later in a July 2007 statement withdrew his hearing 
request.  

II. Analysis 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  Specifically, the Veteran's psychiatric disorder is 
currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
[PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains specifically 
to the diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 relating to rating psychiatric disabilities 
read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30 percent - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV for 
rating purposes].

The Veteran's service-connected PTSD is currently rated as 30 
percent disabling.  For the reasons explained in greater detail 
below, the Board finds that a 70 percent rating, but no higher, 
is warranted for this disability. 

As has been discussed above, assignment of a 70 percent 
disability rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

An April 2007 VA treatment report documented that the Veteran had 
thoughts of committing suicide.  While the Veteran reported that 
he would not act on these thoughts, the Board finds that suicidal 
ideations have been demonstrated. 

During the January 2007 VA examination, the Veteran was described 
as having to wake up every 2-3 hours in order to check his truck.  
Accordingly, obsessive rituals which interfere with routine 
activities have been demonstrated. 

The Veteran's speech was described as having normal rate and flow 
during a May 2005 VA examination.  The record does not indicate 
that the Veteran's speech has ever been intermittently illogical, 
obscure, or irrelevant and he does not appear to contend 
otherwise.

While an April 2007 VA psychological testing report indicated 
that the Veteran had "severe" depression and "moderate to 
severe" anxiety, there is no indication that the Veteran' has 
near-continuous panic or depression which affects his ability to 
function independently, appropriately and effectively.  In 
addition, the record does not indicate that the Veteran has 
impaired impulse control such as unprovoked irritability with 
periods of violence.  

During the January 2007 VA examination, the Veteran was described 
as alert and oriented in all spheres.  Accordingly, the evidence 
of record does not indicate that the Veteran experiences spatial 
disorientation.   

In his June 2007 substantive appeal, the Veteran indicated that 
he grew a "beard way out and [that his] personal appearance is 
such that people tend to avoid [him]."  He also indicated that 
since he drives a truck for a living, he will neglect his 
personal hygiene because no one will care if how he dresses or 
that he has "a little body odor."  Neglect of personal 
appearance has therefore been demonstrated. 

In June 2007, the Veteran indicated that he becomes upset and mad 
when "someone interferes with [his] life."  He also indicated 
that he gets angry when he receives a change of orders.  The 
record therefore indicates that the Veteran has difficulty 
adapting to stressful circumstances. 

During the January 2007 VA examination, the Veteran reported that 
he likes to keep to himself, has no friends, has been divorced 
twice, and has fair relations with his daughters.  In his June 
2007 substantive appeal, the Veteran indicated that he has a few 
friends but tends to avoid other people.  He stated that he only 
associates with his daughters and his dad.  While the Veteran has 
been divorced twice, based on his ability to maintain a 
relationship with his family members, the record does not 
indicate that the Veteran is unable to establish and maintain 
effective relationships.  

In short, as described above, only four of the nine symptoms 
described in the 70 percent rating have been met.  However, the 
Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of  the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  In this case, the record indicates that 
the Veteran's PTSD symptomatology results in occupational and 
social impairment with deficiencies in most areas.  The January 
2007 VA examiner specifically noted that the Veteran's PTSD 
resulted in "severe" symptomatology.  Furthermore, in his 
February 2007 notice of disagreement, the Veteran indicated that 
he experiences homicidal ideation several times a day.  During an 
August 2004 treatment report, the Veteran stated that he "liked 
the killing [in Vietnam and that he] likes the adrenaline."  

While the Veteran does not have a majority of the symptomatology 
described in the 70 percent rating criteria, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating. See 38 C.F.R. § 4.7 (2010).  
Accordingly, the Board concludes that a 70 percent initial rating 
for the Veteran's PTSD is warranted throughout the rating period 
on appeal (from September 22, 2004), based on his manifested 
psychiatric symptomatology. 

The Board additionally observes that the Veteran has been 
assigned a GAF score of 50 which is reflective of severe 
symptoms.  As noted above, the Board is assigning a 70 percent 
disability rating based, in part, on the January 2007 VA 
examiner's description of the Veteran's symptomatology as severe. 

The Board has also considered the Veteran's entitlement to 100 
percent disability rating, however, there is no indication of 
total occupational and social impairment.  The evidence of record 
does not indicate that the Veteran has a gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  While the 
Veteran indicated that he has homicidal ideations, there is no 
evidence that the Veteran is a persistent danger of hurting 
himself or others.  Nor is there evidence that the Veteran's 
symptomatology includes disorientation to time or place, memory 
loss for names of close relatives, own occupation or own name, or 
inability to perform activities of daily living.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In the 
instant case, the evidence shows that throughout the appeal 
period the Veteran has not evidenced psychiatric symptomatology 
warranting a disability rating greater than the 70 percent rating 
assigned by the Board herein.  The January 2007 VA examination 
report as well as the VA outpatient treatment records indicate 
that the Veteran's symptoms have been consistent at the 
70 percent level throughout the appeal period.  Accordingly, the 
Board concludes that the 70 percent initial rating awarded by the 
Board herein is warranted effective throughout the entire appeal 
period.

III.  Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the April 2007 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that the 
evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for PTSD.  In fact, it does not appear that the 
Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that 
the Veteran works as a truck driver.  There is no indication that 
his PTSD has caused him to miss work or creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.  Thus, the Board 
determines that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A initial rating of 70 percent, but no higher, for PTSD is 
granted, subject to the applicable law and regulations governing 
the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


